Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 17, 2021, have been carefully considered.  Claim 14 has been canceled; no new claims have been added.
Claims 1-13 and 15-18 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on October 8, 2019.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claims 1 and 10 for the informalities therein; and
	b. The 35 U.S.C. 103 rejection of claims 9-13 and 15-18 as being unpatentable over "Effect of Mg/Al molar ratios on NO reduction activity of Co using Ce-La/MgAl2O4-x catalysts," by Li-li Guo et al.
	
Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the previous Office Action, Guo et al. teach preparation of the aforementioned catalysts by impregnating MgAl2O4 with aqueous solutions of cerium nitrate and lanthanum nitrate, followed by drying and calcining (pages 723-724; “Catalyst preparation”).
Additionally, Applicants have amended claims 9 and 10 by incorporating therein the subject matter of now-canceled claim 14, which was objected to in the previous Office Action.  These claims now recite the content of rare earth element(s) oxide other than cerium oxide in the second phase ranging between 10 and 35 wt. %; Guo et al. teach catalysts having a content of lanthanum of 6%, which is outside the content recited in these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732